 Case 4:20-cv-04091-BAB Document 24                  Filed 05/21/21 Page 1 of 3 PageID #: 70




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

LARRY WAYNE NATT, JR.                                                                  PLAINTIFF

v.                                    Civil No. 4:20-cv-04091

SERGEANT MILLER, Nevada County
Detention Center                                                                    DEFENDANT

                                             ORDER

       Plaintiff Larry Wayne Natt, Jr. filed this 42 U.S.C. § 1983 action pro se on October 13,

2020. (ECF No. 1). His application to proceed in forma pauperis (“IFP”) was granted the same

day. (ECF No. 3). On November 2, 2020, Plaintiff filed an Amended Complaint. (ECF No. 7).

On April 19, 2021, the parties consented to the undersigned to conduct all proceedings in this case

including the trial, the entry of final judgment, and all post-trial proceedings. (ECF No. 22).

Before the Court is Plaintiff’s failure to comply with orders of the Court.

       On March 16, 2021, mail sent to Plaintiff at his address of record – Arkansas Department

of Correction, Grimes Unit – was returned as undeliverable noting Plaintiff had been released from

incarceration and now resided at 233 Pleasant Valley Street, Hot Springs, Arkansas 71901. (ECF

No. 17). When a plaintiff is released from confinement, the Court’s policy is to require

resubmission of affidavits to determine whether he should be required to pay all, or a portion of,

the fees and costs of the lawsuit. Accordingly, on March 31, 2021, the Court entered an order

directing Plaintiff to submit a completed IFP application to the Court for filing or pay the filing

fee of $350.00 by April 21, 2021. (ECF No. 19).         The order informed Plaintiff that failure to

timely and properly comply with the order would subject this case to dismissal. To date, Plaintiff

has not complied with the Court’s order to submit an IFP application or pay the filing fee and the

order has not been returned to the Court as undeliverable.

                                                 1
 Case 4:20-cv-04091-BAB Document 24                  Filed 05/21/21 Page 2 of 3 PageID #: 71




       On April 22, 2021, the Court entered an order directing Plaintiff to show cause by May 13,

2021, as to why he failed to comply with the Court’s order directing him to submit an IFP

application or pay the filing fee. (ECF No. 23). Plaintiff was advised that failure to show cause

by the Court’s imposed deadline would result in this case being dismissed without prejudice. To

date, Plaintiff has not responded, and the order has not been returned to the Court as undeliverable.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Local Rule 5.5(c)(2) states in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff's failure to comply with

any court order”. Brown v. Frey, 806 F.2d 801, 803–04 (8th Cir. 1986) (emphasis added).

         Plaintiff has failed to obey two orders of the Court. Therefore, pursuant to Federal Rule

of Civil Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that this case should be

dismissed.    Accordingly, Plaintiff’s Amended Complaint (ECF No. 7) is DISMISSED

WITHOUT PREJUDICE.


                                                 2
Case 4:20-cv-04091-BAB Document 24         Filed 05/21/21 Page 3 of 3 PageID #: 72




    IT IS SO ORDERED, this 21st day of May 2021.

                                             /s/ Barry A. Bryant
                                             HON. BARRY A. BRYANT
                                             UNITED STATES MAGISTRATE JUDGE




                                       3
